Citation Nr: 0400071	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right common 
peroneal neuropathy with footdrop and neuropathic pain.

2.  Entitlement to service connection for a right lower 
extremity disorder, other than right common peroneal 
neuropathy with footdrop and neuropathic pain.

3.  Entitlement to service connection for a left lower 
extremity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Phoenix, 
Arizona.  The RO denied entitlement to service connection for 
a bilateral leg condition, claimed as extreme leg pains.

In June 2002, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer 
(DRO), a transcript of which has been associated with the 
claims file.

At that hearing, the DRO asked the veteran whether his right 
lower extremity disorder was "like an arthritic condition," 
and the veteran responded in the affirmative.  Transcript. at 
4.  Additionally, at a June 2002 VA neurology evaluation, 
differential diagnoses of a neuroma and partial impingement 
were made.  Therefore, it does not appear that the veteran is 
limiting his claim of service connection for a right lower 
extremity disorder to just right common peroneal neuropathy 
with footdrop and neuropathic pain.  In light of the above, 
the issues are as stated on the title page.

The following issues are addressed in the remand portion of 
this decision: entitlement to service connection for a right 
lower extremity disorder, other than right common peroneal 
neuropathy with footdrop and neuropathic pain; and 
entitlement to service connection for a left lower extremity 
disorder.  Those issues are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that right 
common peroneal neuropathy with footdrop and neuropathic pain 
began in or is otherwise related to active service.


CONCLUSION OF LAW

Right common peroneal neuropathy with footdrop and 
neuropathic pain was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that in 
November 1969 he twisted his left ankle.  X-rays of that 
ankle revealed a fracture.  On the December 1969 separation 
examination, the examiner found the lower extremities and 
feet were normal.  The veteran denied any foot trouble, 
neuritis or paralysis.

Private medical records from MG (initials), MD show that in 
May 1994 the veteran complained of problems in the right 
great toe.  The diagnosis was palsy of the right great toe, 
secondary to trauma.  In June 1994, the diagnosis was right 
peroneal nerve palsy.  The diagnoses in July 1994 were 
peroneal nerve compression syndrome and a new onset of right 
ankle drop.  In September 1994, the diagnosis was right 
common peroneal neuropathy.  

The veteran was afforded a VA examination in January 2001.  
He reported that he had fractured a bone in his right foot in 
Vietnam.  He indicated that 15 years ago, he began having a 
burning pain over his right shin, which shortly thereafter 
radiated into the dorsal aspect of the right foot.  

Physical examination revealed some prominence of the right 
peroneal muscle.  The neurologic examination was normal.  The 
range of motion in the right ankle was dorsiflexion to 15 
degrees and plantar flexion to 45 degrees.  The veteran was 
unable to fully dorsiflex his right large toe.  

The diagnosis was a history of a complaint of burning and 
aching of the lower extremities from the mid shin to the feet 
of an unknown cause, which was associated with a moderate 
loss of dorsiflexion of the right large toe and normal 
orthopedic and neurologic examinations of lower extremities.

At the June 2002 hearing, the veteran testified that after 
the left ankle fracture, he favored his left foot and that he 
had had numbness in the right foot.  Transcript. at 4.

The veteran underwent a VA electromyogram (EMG) and nerve 
conduction studies (NCS) in June 2002.  He reported that at 
the time he fractured his left foot in Vietnam, he also noted 
weakness and numbness of the right foot and ankle.  He stated 
that such symptomatology in the right foot and ankle had been 
an intermittent problem since that time, and described a 
total footdrop in 1993.  

The veteran said that he had had some weakness, but not to 
the point of instability until recently.  He indicated that 
he had chronic foot slap, and reported allodynia over the 
lateral aspect of the right leg and between the first and 
second metatarsal heads of the right foot.  He described a 
Tinel's sign below the right fibular head.  He reported 
difficulty controlling his right ankle at times.  He stated 
that for years, he felt that this was related to favoring of 
the left foot because of his old fracture.  

Physical examination revealed atrophy of the right calf in 
comparison to the left one.  Sensation was diminished in the 
distribution of the right common peroneal nerve.  There was 
2/5 weakness of the right ankle dorsiflexors, toe extensors 
and ankle evertors.  The motor examination was otherwise 
normal.  Reflexes were 2+ at the knees and ankles.  The toes 
were down-going.

Following EMG and NCS, the technical interpretations were the 
following: (1) a grossly abnormal EMG with evidence of 
chronic severe neuropathic process involving the right common 
peroneal nerve, and (2) abnormal NCS with severe loss of 
amplitude of the compound motor action potential with pickup 
over the right extensor digitorum brevis muscle.  The 
impression was chronic (1969) right common peroneal 
neuropathy with footdrop and neuropathic pain.

On the same day of the EMG and NCS, the veteran underwent an 
evaluation at a VA neurology clinic.  Prior to examination, 
the doctor noted that the veteran had probable chronic right 
common peroneal mononeuropathy with waxing and waning 
symptoms and a history of a right foot fracture in 1969.  

Physical examination revealed 0/5 strength in the tibialis 
anterior, toe extensors and peroneus longus.  He had 
decreased pinprick and light touch in the dorsum of the right 
foot.  

Following physical examination and a review of the EMG and 
NCS, the doctor noted that, clinically, the diagnosis was 
consistent with a common peroneal neuropathy and that the EMG 
supported that diagnosis.  

The doctor indicated that the veteran's atypical feature was 
that the weakness waxed and waned over time for the past 15 
years.  The doctor noted that such symptomatology was 
probably related to crossing his legs or inducing mild trauma 
to the peroneal nerve, resulting in a quick footdrop and 
partial recovery.  The doctor also indicated that there were 
differential diagnoses of a neuroma and a partial 
impingement.  The doctor arranged for a magnetic resonating 
imaging (MRI) scan and X-rays to further explore those 
differential diagnoses.

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Id.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as an 
organic disease of the nervous system, to a degree of 10 
percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  38 C.F.R § 
3.159(a)(1) (2003).

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
Id.

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for right common peroneal neuropathy with footdrop 
and neuropathic pain has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration (VBA) AMC would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Service Connection

VA and private medical records show a current diagnosis of 
right common peroneal neuropathy with footdrop and 
neuropathic pain.  Hickson, supra.

The service medical records show that the veteran fractured 
his left ankle in November 1969, but do not reflect the cause 
of the fracture.  He reported that he injured his right leg 
at the time of the left ankle fracture.  Although service 
medical records do not note an injury to the right leg, it is 
quite plausible that the veteran injured his right leg at the 
same time that he fractured his left ankle.  

In light of the above, the evidence is at least in equipoise 
regarding whether the veteran had an in-service right leg 
injury.  See U.S.C.A. § 5107; Alemany, supra.


Resolving such doubt in the veteran's favor, the claim for 
service connection for right common peroneal neuropathy with 
footdrop and neuropathic pain turns to the question of 
whether the competent and probative evidence establishes that 
the current disability was actually incurred in or aggravated 
by the veteran's active service.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

On the one hand, at the January 2001 VA examination, the 
veteran reported that his neurological symptomatology had 
begun only 15 years ago.  Also, the VA doctor who evaluated 
the veteran at the neurology clinic in June 2002 noted that 
the veteran's weakness had been waxing and waning for the 
past 15 years.

On the other hand, the veteran reported to the doctor who 
conducted the VA EMG and NCS in June 2002 that he had had 
intermittent weakness and numbness in the right foot and 
ankle since his right leg injury in service.  That doctor 
made a diagnosis of chronic (1969) right common peroneal 
neuropathy with footdrop and neuropathic pain.  His diagnosis 
links the current disorder to active service.  Also, Dr. MG 
made a diagnosis in May 1994 of palsy in the right great toe, 
secondary to trauma, and there is no evidence of any traumas 
other than the right leg injury in service.

While there is conflicting information on when the neurologic 
symptomatology actually began, it is not clear whether the 
reporting of a 15-year history of some symptomatology by the 
veteran was based on a complete reporting of all 
symptomatology.  Therefore, the evidence is at least in 
equipoise regarding whether the current right peroneal 
neuropathy is due to an in-service right leg injury as 
opposed to a post-service cause.  See U.S.C.A. § 5107; 
Alemany, supra.
The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the veteran's right common peroneal 
neuropathy with footdrop and neuropathic pain are linked to 
active service, thereby warranting entitlement to a grant of 
service connection.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303; Hickson, supra.

ORDER

Entitlement to service connection for right common peroneal 
neuropathy with footdrop and neuropathic pain is granted.

REMAND

This claim must be afforded expeditious treatment by the 
Veteran Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

Although the RO sent a letter regarding the VCAA to the 
appellant in August 2002 on the issue of service connection 
for post-traumatic stress disorder, the RO did not provide 
the appellant a development letter consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra, 
on the remaining issues on appeal. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Inasmuch as the issue on appeal must be remanded to the VBA 
AMC for above-mentioned reason, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records and affording the veteran VA examinations.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A record of his notification must be 
incorporated into the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for bilateral 
leg symptomatology from December 1969 to 
the present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.  

In any event, the VBA AMC should obtain 
any additional records from the VA 
Medical Center in Prescott, Arizona, for 
the periods from December 1969 to 
November 1999 and from January 2001 to 
the present, to include the reports of a 
MRI scan and X-rays of the right lower 
extremity performed on or around June 18, 
2002.  

Also, the VBA AMC should obtain any 
records or statements from the veteran's 
mother, an alleged nurse, regarding her 
post-service treatment of him.

5.  Following the above, the VBA AMC 
should arrange for VA special orthopedic 
and neurological examinations of the 
veteran by an orthopedic surgeon or other 
appropriate available specialist, 
including on a fee basis if necessary, 
and a neurologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any lower 
extremity disorder(s) that may be 
present, and the interrelationships, if 
any, between such disorder(s) and active 
service or the service-connected right 
common peroneal neuropathy with footdrop 
and neuropathic pain.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations. 

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners should review the 
historical evidence in the claims folder.  
The examiners should also elicit a 
detailed history of the in-service injury 
and the onset of bilateral leg 
symptomatology from the veteran.  

Upon completion of the above and 
examination of the veteran, the 
orthopedic surgeon should answer the 
following questions:

(a) Does the veteran have a current 
orthopedic disorder(s) in each lower 
extremity, such as arthritis and/or 
orthopedic residuals of the in-service 
left ankle injury, and if so, what is 
its/their nature?

(b) Is it at least as likely as not that 
any current orthopedic disorder(s) is/are 
related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

(c) For each orthopedic disorder found, 
is it is as likely as not that such a 
disorder(s) was/were caused by or 
permanently worsened by the service-
connected right common peroneal 
neuropathy with footdrop and neuropathic 
pain?  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the orthopedic surgeon must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the orthopedic 
disorder(s);

(2) The increased manifestations that, in 
the orthopedic surgeon's opinion, are 
proximately due to the service-connected 
right common peroneal neuropathy with 
footdrop and neuropathic pain; based on 
medical considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the orthopedic disorder(s) are 
proximately due to the service-connected 
right common peroneal neuropathy with 
footdrop and neuropathic pain.

Upon completion of the above and 
examination of the veteran, the 
neurologist should answer the following 
questions:

(a) Other than right common peroneal 
neuropathy with footdrop and neuropathic 
pain, does the veteran have a current 
neurological disorder(s) in each lower 
extremity, such as a neuroma, impingement 
and/or neurological residuals of the in-
service left ankle injury, and if so, 
what is its/their nature?

(b) Is it at least as likely as not that 
any current neurological disorder(s), 
other than right common peroneal 
neuropathy with footdrop and neuropathic 
pain, is/are related to active service, 
or if preexisting active service was/were 
aggravated thereby?  

(c) For each neurological disorder found 
other than right common peroneal 
neuropathy with footdrop and neuropathic 
pain, is it is as likely as not that such 
a disorder(s) was/were caused by or 
permanently worsened by the service-
connected right common peroneal 
neuropathy with footdrop and neuropathic 
pain?  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the neurologist must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the neurological 
disorder(s);

(2) The increased manifestations that, in 
the neurologist's opinion, are 
proximately due to the service-connected 
right common peroneal neuropathy with 
footdrop and neuropathic pain; based on 
medical considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the neurological disorder(s) are 
proximately due to the service-connected 
right common peroneal neuropathy with 
footdrop and neuropathic pain.

The examiners should document any 
inability to answer any of the above 
requests.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the VBA 
AMC must review the claims file to ensure 
that any other notification and 
development action required by the VCAA 
is completed.  In particular, the VBA AMC 
must review the claims file and ensure 
that all VCAA notice and development 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

7.  Thereafter, the VBA AMC should 
readjudicate the issues on appeal - 
service connection for a right lower 
extremity disorder, other than right 
common peroneal neuropathy with footdrop 
and neuropathic pain, and for a left 
lower extremity disorder - under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003), on a direct basis and as 
secondary to service-connected right 
common peroneal neuropathy with footdrop 
and neuropathic pain, with consideration 
of 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2003); and Allen v. Brown, 7 Vet. App. 
439 (1995).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  The appellant need take 
no action unless otherwise notified by the VBA AMC; however, 
the veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



